Citation Nr: 0310720	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-17 684	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for assignment 
of a 60 percent rating for lumbosacral strain with 
postoperative degenerative disc disease. 

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a urinary tract 
infection.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for spinal surgery.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

Service connection was in effect for lumbosacral strain with 
postoperative degenerative disc disease, rated schedularly as 
60 percent disabling; reflux esophagitis with somatoform 
disorder, rated as 30 percent disabling; dermatophytosis of 
the feet and groin, rated as 30 percent disabling; and cyst 
on the shaft of the penis, rated as noncompensably disabling.  
Certain other benefits had been in effect on a periodic basis 
during the veteran's lifetime including a temporary total 
rating during periods of hospitalization, a total rating 
based on individual unemployability, and special monthly 
compensation under 38 U.S.C.A. § 1114(s).

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The veteran provided testimony at hearings on appeal.  After 
the case was received by the Board, the Board undertook 
preliminary additional development pursuant to new 
regulations.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1970 to July 1971.

2.	On April 1, 2003, as confirmed on April 10, 2003, the 
Board was notified by the RO that the veteran died in an 
automobile accident on March [redacted], 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.


		
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



